UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7271


JAMES HENRY BROWN,

                Petitioner - Appellant,

          v.

LESLIE J. FLEMING,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      Robert E. Payne, Senior
District Judge. (3:15-cv-00510-REP-RCY)


Submitted:   January 17, 2017             Decided:   January 20, 2017


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Henry Brown, Appellant Pro Se. Katherine Quinlan Adelfio,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Henry Brown seeks to appeal the district court’s order

accepting     the   recommendation    of    the    magistrate      judge    and

dismissing his 28 U.S.C. § 2254 (2012) petition.                The district

court referred this case to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (2012).        The magistrate judge recommended

that the petition be dismissed and advised Brown that failure to

file    timely   objections    to   this    recommendation      could      waive

appellate   review    of   a   district    court   order   based    upon     the

recommendation.

       The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.           Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).     Brown has waived appellate review by failing to

file objections after receiving proper notice.             Accordingly, we

deny a certificate of appealability and dismiss the appeal.

       We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                    DISMISSED




                                     2